Citation Nr: 0021614	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  94-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the prostate.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel







INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1871, and from December 1975 to March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from A December 1992 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in fort Harrison, Montana.  The M&ROC, in pertinent 
part, denied entitlement to service connection for a chronic 
acquired prostate disorder.

The veteran relocated and jurisdiction of his claim was 
assumed by the RO in Salt Lake City, Utah.

In March 1999, after adjudicating another issue then pending 
on appeal, the Board remanded the claims of entitlement to 
service connection for a prostate disorder, and a disability 
rating in excess of 10 percent for a gastric ulcer with 
reflux esophagitis to the RO for further development and 
adjudicative actions.  

In May 2000 the RO granted an increased rating of 20 percent 
for the service-connected gastrointestinal disability.  In 
adjudicating a claim for an increased rating for a service-
connected disability, VA is required to consider and discuss 
the severity of the veteran's disability with reference to at 
least the next-higher disability rating provided for in VA 
regulations with respect to that disability.  

Thus, the appellant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and, 
therefore, such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  See also Shoemaker v. 
Derwinski, 3 Vet. App . 248, 253 (1992) (where, on veteran's 
claim for evaluation in excess of 30 percent Board assigned 
50 percent evaluation, remand required for Board to consider 
and discuss entitlement to 70 percent and 100 percent 
evaluations provided by VA rating schedule).  

In AB, the Court held that the veteran's argument and 
testimony at a personal hearing concerning the application of 
the facts in that case to the PTSD rating criteria for a 30 
percent evaluation did not limit the appeal to consideration 
of only a 30 percent evaluation.  

The key criterion for the Court's holding was the absence of 
the veteran's clearly expressed intent to limit the appeal to 
entitlement to a specific disability rating for a service-
connected disability.  Since such clearly expressed intent 
was not present, VA was required to consider entitlement to 
all available ratings for that condition, i.e., the maximum 
disability rating allowed by law.  AB, 6 Vet. App. at 39.  

In this case, however, the veteran clearly indicated on his 
VA Form 9 dated in December 1993 that he wanted a 20 percent 
evaluation for the gastric disorder.  This statement is not 
ambiguous and it is clear that the veteran intended to limit 
his appeal.  Additionally, no additional argument has been 
presented by the veteran or his representative as to this 
issue following the grant indicating satisfaction with the 
grant of an increased rating.  


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired disorder of the prostate is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired disorder of the prostate is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran underwent a sigmoidoscopy which was positive for 
2 internal hemorrhoids and slightly enlarged prostate.  
Subsequently dated records include periodic or annual 
examination reports dated in December 1978 and January 1987.  
In 1978, examination of the anus and rectum were reported as 
normal.  Digital examination of the rectum and prostate was 
negative.  Additional SMRs reflect treatment for 
gastrointestinal problems for which service connection 
(gastric ulcer with reflux esophagitis) has been granted.  

In an October 1996 statement, the veteran stated that 
"because of variations between medical appointments of the 
hardness and softness of his prostate," he experienced 
painful, cramping pain 2-3 times per week when urinating, and 
said that he had been told the prostate was the cause.  

Pertinent postservice records show that upon VA examination 
in June 1992, it was noted that the right lobe of the 
prostate was enlarged but not extremely hard, and that there 
were no nodules.  

In a March 1999 Board remand decision, additional development 
was requested, to include a VA urology examination to 
determine whether the appellant had a prostate disorder that 
had its onset during service.  The requested examination was 
conducted in June 1999.  The examiner noted that the veteran 
had a AUA symptom index of 8 out of 25, indicating that he 
had mild symptoms related to the lower urinary tract 
including some urinary frequency, and a couple of episodes of 
nocturia, which the veteran felt were livable.  He had had a 
vasectomy in the past.  He said that he voided with a 
satisfactory stream and denied urinary intermittency.  He had 
no difficulty whatsoever with erectile dysfunction.  


The examiner noted the following in August 1999:  

"I have been asked to provide an opinion 
about whether the onset of a prostate 
disorder occurred during this veteran's 
act of service.  For my opinion, the 
symptoms most likely did not have their 
onset during the veteran's act of 
service.  The symptoms related to the 
lower urinary tract due to prostatism 
very commonly start in men of this age 
group".  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  


Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  


The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine is resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
a chronic acquired disorder of the prostate must be denied as 
not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The first prong of the Caluza, supra  well groundedness test 
is met, as there is medical evidence of record of current 
prostate disability, diagnosed as mild urinary tract symptoms 
secondary to prostatism.  

The second prong of the Caluza well groundedness test is also 
met, as the appellant was noted to have an enlarged prostate 
on one occasion during service (although no chronic prostate 
disorder was diagnosed).  

The third prong of the Caluza well groundedness test is not 
met, however, as there is no competent medical evidence of 
record of a nexus between the appellant's current prostate 
disorder and any inservice treatment for an enlarged 
prostate.  In fact, the record contains a recently added 
opinion by a urologist that the veteran's current prostate 
symptoms did not have their onset during service.  It was 
noted that lower urinary tract symptoms due to prostatism 
very commonly started in men of the veteran's age group.  

Although the appellant may believe that there is a medical 
nexus, he is a layperson, and, as such, his beliefs as to 
medical nexus matters are not competent medical evidence 
thereof.  Espiritu, supra; Grottveit, supra.  





The mere fact that an enlarged prostate was noted in service 
does not suffice to establish a well grounded claim, 
especially here, where subsequently dated service records 
were negative for such or for diagnosis of a chronic prostate 
disability, and there is competent medical opinion stating 
that there is no nexus between the currently diagnosed 
disability and the inservice notation of an enlarged 
prostate.  See Hampton v. Gober, 10 Vet. App. 481 (1997), and 
Clyburn v. West, No. 97-1321 (Apr. 2, 1999) (claim is well 
grounded when a disability is shown on service discharge 
examination and claim is filed within a year of service 
discharge, but is not well grounded when the service 
discharge examination is negative even if a disability is 
diagnosed shortly after service discharge).  

As the Board noted above, there is no evidence that any 
chronic disease was shown in service or during an applicable 
presumption period.  Nor is there medical evidence of a 
relationship between the veteran's current prostate 
difficulties and all alleged continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current prostate difficulties are related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).





Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  

In this case, the RO resolved this issue on the merits 
whereas the Board finds that the appellant did not meet the 
initial burden of submitting well grounded claim.  

Since the appellant did not meet this burden, however, the 
claim is inherently implausible such that any possible error 
by the RO in this respect is harmless and the claimant is not 
prejudiced.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to open this claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 *Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a chronic acquired disorder of the prostate is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.



ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
disorder of the prostate, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

